Citation Nr: 0317700	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  99-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-small cell 
carcinoma of the left lung, to include as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
December 1982.

This matter arises from an April 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In April 2002, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished, and 
the case was returned to the Board on June 20, 2003 for 
further appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's non-small cell carcinoma of the left lung 
did not develop during military service or to a compensable 
degree within one year following his discharge therefrom.  
Nor does the evidence demonstrate that this disease is the 
result of the veteran's exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's non-small cell carcinoma of the left lung was 
not incurred in, or aggravated by, active military service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 
but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim, and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  By RO letter dated 
April 3, 2001, the veteran was informed of VA's duty to 
notify him of the evidence needed to substantiate his claim, 
and was notified of VA's duty to assist him in obtaining 
evidence necessary to substantiate his claim.  He was given 
specific information regarding the division of 
responsibilities between VA and the claimant in obtaining 
evidence in support of his claim.  He also was given an 
opportunity to respond.  Thus, he was provided adequate 
notice as to the evidence needed to substantiate his claim, 
as well as an opportunity to submit such evidence, while also 
being informed of VA's duty to assist him in obtaining such 
evidence.  Of further note is that the veteran was given an 
opportunity to testify before a hearing officer at the RO, 
and that the Board remanded this case for further development 
and adjudication in April 2002.  Thus, the record indicates 
that all relevant facts have been properly developed and that 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
matter turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.

II.  Entitlement to Service Connection Non-Small Cell 
Carcinoma of the Left Lung

The veteran contends that he developed non-small cell 
carcinoma of the left lung as a result of his exposure to 
ionizing radiation during military service.  He does not 
contend, nor does the record otherwise indicate, that this 
disability had its onset during military service or within 
one year following the veteran's discharge therefrom.  See 
38 U.S.C.A. §§ 1131, 1137.  As such, the Board will confine 
its analysis to whether the disability claimed can reasonably 
be considered to have originated as the result of the 
veteran's exposure to ionizing radiation.  See 38 U.S.C.A. 
§ 1112(c).

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. 
Cir. 1997).  First, direct service connection may be 
established by showing that the disease or malady was 
incurred during or aggravated by military service; this is a 
task that includes the difficult burden of tracing causation 
to a condition or event during service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Malignant tumors may be presumed to have 
been incurred in service if the evidence shows that the 
disease process became manifest to a degree of 10 percent or 
more within one year of separation from active duty.  
See 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, as previously noted, the evidence does not indicate, 
nor does the veteran contend, that the disability at issue 
arose either during military service or within one year 
therefrom.

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that they 
manifest to a specific degree, for those who meet the 
requirements of a radiation-exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3).  In 
this regard, "radiation-risk activity" means:  (1) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; or (2) the occupation of Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946; or (3) internment as a 
prisoner of war in Japan during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in (2) above.  The 
record does not indicate that the veteran's service meets any 
of the foregoing requirements.

Finally, other "radiogenic" diseases such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50,993-50,995 (Sept. 24, 1998), found five years 
or more (for most of the listed diseases) after service in an 
ionizing radiation-exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include lung cancer.  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
which supports that finding.  See Id. at (4).

When it has been determined that:  (1) A veteran has been 
exposed to ionizing radiation; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest during the applicable specified time 
period after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e), 
and may request an advisory medical opinion from the Under 
Secretary of Health.  See 38 C.F.R. § 3.311(c)(1).  The 
medical advisor must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from inservice 
radiation exposure or whether, under 38 C.F.R. 
§ 3.311(c)(1)(ii), there is "no reasonable possibility that 
the disease resulted from in-service radiation exposure."  It 
is within the foregoing context that the facts in this case 
must be evaluated.

During the veteran's military service, he served on Enewetok 
Atoll from September 1978 to February 1979.  A record of 
occupational exposure to ionizing radiation for the veteran 
indicates that he was exposed to no more than .006 rem.  The 
record further indicates that the veteran stopped wearing a 
film badge effective February 9, 1979.  A nasal swipe 
conducted in December 1978 reflected no positive internal 
doses of radiation.  This was the only period during the 
veteran's military service in which he was involved in a 
radiation-risk activity.

In response to the Board's remand in April 2002, the case was 
referred to VA's Under Secretary for Health.  After reviewing 
the record on behalf of the Under Secretary for Health, the 
Chief Public Health and Environmental Hazards Officer of VA 
noted that the veteran had been exposed to a dose of ionizing 
radiation during military service of 0.006 rem.  Also noted 
was that the urine bioassay report reflected very low 
numbers.  The report also took into consideration the fact 
that the veteran had been a regular smoker for a number of 
years, and that it is calculated that exposure to 27.83 rads 
or less at age 21 in a known, regular smoker provides a 
99 percent credibility that there is no reasonable 
possibility that it is as likely as not that ensuing lung 
cancer is related to exposure to ionizing radiation.  In 
reaching this conclusion, the Committee on Interagency 
Radiation Research and Policy Coordination Science Panel 
Report Number 6, 1988, page 29, was cited.  The Chief Public 
Health and Environmental Hazards Officer concluded that the 
veteran's lung cancer was unlikely attributable to exposure 
to ionizing radiation during his military service.

Applying the above criteria to the facts in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
non-small cell carcinoma of the left lung as a result of 
exposure to ionizing radiation.  In reaching this decision, 
the Board has carefully reviewed this appeal under all three 
of the legal theories by which service connection could be 
granted for the disability claimed.  Even though lung cancer 
is included in the list of "radiogenic" diseases as specified 
in 38 C.F.R. § 3.311(b), that regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases."  See Ramey, 120 F.3d at 1245.  In this case, the 
RO undertook and completed the special development mandated 
by 38 C.F.R. § 3.311, in that it obtained a dose estimate of 
the veteran's exposure to radiation, and obtained a medical 
opinion from the Under Secretary of Health concerning the 
likelihood of a relationship between the veteran's non-small 
cell carcinoma of the left lung and radiation exposure in 
service.  

The Board finds that the opinion of the Chief Public Health 
and Environmental Hazards Officer of VA, stating that it was 
unlikely that the disability at issue is attributable to 
exposure to ionizing radiation in service, is supported by 
the evidence of record which does not otherwise contradict 
that opinion.  In this regard, the Board has considered the 
opinion of a private physician dated in January 2000 to the 
effect that "there could be a chance that [the veteran's] 
exposure [to ionizing radiation] could have attributed to his 
lung cancer."  However, that physician indicated quite 
clearly that he did not have much knowledge of the amount of 
radiation that the veteran had received while in service.  
Moreover, he indicated only that "there could be a chance" of 
a relationship between the disability claimed and such 
exposure.  Because the private physician's opinion is 
speculative in nature, and because it admittedly is based 
upon a paucity of important information, it pales in 
comparison to the opinion elicited from the Chief Public 
Health and Environmental Hazards Officer.

Given that there is no probative evidence that the disability 
at issue arose during the veteran's military service or 
within one year thereafter, and given that the preponderance 
of the evidence is against the conclusion that the disability 
at issue is attributable to exposure to ionizing radiation, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought on appeal.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record.  The 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).


ORDER

Entitlement to service connection for non-small cell 
carcinoma of the left lung, to include as the result of 
exposure to ionizing radiation, is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

